EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Miller on 2/1/2022
The application has been amended as follows: 

In the claims
In claim 1:
in line 18, --plurality of-- has been inserted in front of “openings”. 
in line 32, --plurality of-- has been inserted in front of “openings”. 
	In claim 3, in line 2, --plurality of-- has been inserted in front of “openings”.
Claim 4 has been rewritten as:
 	The liner of claim 1 wherein the opening in the two-layer body of flexible plastic comprises at least one opening in the first body of flexible plastic, and the first body of flexible plastic is imperforate with the exception of said at least one opening therein.
	In claim 6, in line 2, “plastics” has been deleted and replaced with --plastic--. 
	In claim 8:
		in line 22, --plurality of-- has been inserted in front of “openings”.
		in line 34, --plurality of-- has been inserted in front of “openings”.
	In claim 9, in line 2, --plurality of-- has been inserted in front of “openings”.
Claim 10 has been rewritten as:
	The liner of claim 8 wherein the opening in the two-layer body of flexible plastic comprises at least one opening in the first body of flexible plastic, and the first body of flexible plastic is imperforate with the exception of said at least one opening therein.
	In claim 15:
		in line 21, --plurality of-- has been inserted in front of “openings”. 
in line 30, “the” in front of “starting” has been deleted and replaced with     --a--; and--defined by the opening in the liner-- has been inserted after conduit”.
in line 32, --plurality of-- has been inserted in front of “openings”.
	In claim 16, in line 2, --plurality of-- has been inserted in front of “openings”. 
Applicant’s amendments and arguments are sufficient to overcome the rejections based on Melreit. 
The terminal disclaimer filed on 11/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,792,218 and U.S. Patent 10,195,108 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, claims 1 - 20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754